Citation Nr: 1410453	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-08 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for tendonitis, left knee, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to November 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a rating in excess of 10 percent.  The matter is now appropriately before the Winston-Salem, North Carolina RO.

The Veteran and his wife provided testimony at a July 2013 video hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issues of increased rating for service-connected lumbar strain, increased rating for service-connected cervical spine strain, and entitlement to service connection for a left hip condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further procedural development.  

The Veteran's most recent VA left knee examination was in November 2008.  The most recent private left knee examination of record was in May 2011.  Since the last VA examination and the last private examination, the Veteran has alleged a worsening of his condition, most recently at his July 2013 video hearing. 

Due to the significant amount of time since his last examination and the Veteran's assertions of a worsening of his disability since his last examination, the Board finds that a new VA examination is necessary in order to determine the current severity of the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide and identify any additional sources of treatment (both private and VA) for his left knee disability since May 2011 that may be helpful in adjudicating his claim.  

After securing any necessary release, the RO should obtain copies of any treatment records identified by the Veteran.  

2.  Upon completion of the above development, schedule the Veteran for a VA examination with an examiner of appropriate expertise to assess the current status of his service-connected left knee disability.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination.  The claims folder must be made available for review in conjunction with the opinion.

All indicated tests and diagnostics should be performed, and the results of such tests and diagnostics should be incorporated into the examination report.

The examiner should identify all currently present left knee symptoms and their severity.  The results of range of motion testing should be reported.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



